Case 1:19-cv-00274-MSK-GPG Document 17 Filed 03/01/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-274-JLK

  JONATHAN KNOTT and RICHARD KNOTT, individuals,

        Plaintiffs,
  v.

  GENERAL MOTORS LLC, a Delaware limited liability company, CS AUTO CHEVSO, LLC
  d/b/a MIKE MAROONE CHEVROLET SOUTH COLORADO SPRINGS, a Florida limited
  liability company, and FIDELITY WARRANTY SERVICES, INC., A Florida corporation,

        Defendants.


                             ENTRY OF APPEARANCE
  ______________________________________________________________________________

        KATE LAUBACH of the law firm SENTER GOLDFARB & RICE, LLC, enters her

  appearance on behalf of Defendant, CS AUTO CHEVSO, LLC d/b/a MIKE MAROONE

  CHEVROLET SOUTH COLORADO SPRINGS.

                                            Respectfully submitted,


                                            By     /s/ Kate Laubach
                                            Kate Laubach
                                            Senter Goldfarb & Rice, LLC
                                            3900 E. Mexico Ave., Ste. 700
                                            Denver, Colorado 80210
                                            Telephone: (303) 320-0509
                                            Facsimile: (303) 320-0210
                                            E-mail: klaubach@sgrll.com
                                            Attorneys for Defendant
                                            CS Auto Chevso, LLC d/b/a
                                            Mike Maroone Chevrolet South
                                            Colorado Springs
Case 1:19-cv-00274-MSK-GPG Document 17 Filed 03/01/19 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 1st day of March, 2019, I electronically filed a true
  and exact copy of the above and foregoing with the Clerk of Court using the CM/ECF system
  which will send notification of such filing to the following email addresses:

  Daniel J. Vedra
  Katherine Russell
  Vedra Law LLC
  1435 Larimer St. Suite 302
  Denver, CO 80202
  Attorneys for Plaintiffs

                                                  /s/ Tammy L. Stephenson
                                                  Legal Secretary to Kate Laubach
                                                  Email: tstephenson@sgrllc.com
